                    Case 4:15-cr-00178-BSM Document 59 Filed 08/31/21 Page 1 of 5

AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                                                                                                                             FILED
                                                                                                                         U.S. DISTRICT COURT
                        Sheet I                                                                                      EASTERN DISTRICT ARKANSAS

                                                                                                                             AUG 31 2021
                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas                          ey(AMMY ~ E R K

              UNITED STATES OF AMERICA                                ) JUDGMENT IN A CRIMINAL CASE                                        DEPCLERK
                                                                      )
                                 V.                                   )   (For Revocation of Probation or Supervised Release)
                                                                      )
                TERRY RONNELL COLEMAN                                 )
                                                                      ) Case No. 4:15-CR-00178-BSM-1
                                                                      ) USM No. 29324-009
                                                                      ~   Charles P. Allen Jr.
                                                                                                  Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)            _1,~2~•-3~,_an_d_4_ _ _ _ _ of the term of supervision.
•      was found in violation of condition(s) count(s)                               after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                               Violation Ended
1 - Mandatory                   You must refrain from unlawful use of a controlled substance.                    05/04/2021

                                 You must submit to one drug test within 15 days of release

                                 from imprisonment and at least two periodic drug tests

                                 thereafter, as determined by the court.

       The defendant is sentenced as provided in pages 2 through _ _5__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
lilf   The defendant has not violated condition(s) _5_ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. Ifordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4249                                                    08/24/2021
                                                                                             Date oflmposition of Judgment
Defendant's Year of Birth:            1983

City and State of Defendant's Residence:                                                            Signature of Judge
Blytheville, AR
                                                                                         Brian S. Miller, U.S. District Judge
                                                                                                   Name and Title of Judge


                                                                                                       08/31/2021
                                                                                                              Date
                     Case 4:15-cr-00178-BSM Document 59 Filed 08/31/21 Page 2 of 5
· AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet IA

                                                                                                 Judgment-Page      -=2-    of   -~5~_
 DEFENDANT: TERRY RONNELL COLEMAN
 CASE NUMBER: 4:15-CR-00178-BSM-1

                                                    ADDITIONAL VIOLATIONS

                                                                                                                           Violation
Violation Number                 Nature of Violation                                                                       Concluded
2 - Standard (2)                 After initially reporting to the probation office, you will receive instructions      07/01/2019

                                 from the court or probation officer about how and when you must report

                                 to the probation officer, and you must report to the probation officer as

                                 instructed.



3 - Special (14)                 The defendant will participate under the guidance and supervison of the               05/05/2021

                                 probation office in a substance abuse program which may include durg ·

                                 and alcohol testing, outpatient counseling, and residential treatment. The

                                 defendant will abstain from the use of alcohol during supervision. The

                                 defendant will pay for the cost of treatment at the rate of $10 per session,

                                 with the total cost not to exceed $40 per month, based on ability to pay as

                                 determined by the probation office. In the event the defendant is finacially

                                 unable to pay for the cost of treatment, the co-pay requirement will be

                                 waived.



4 - Special                      The defendat is ordered to pay a special penalty assessment in a lump sum             07/20/2021

                                 of $100, due immediately upon the execution of the sentence.



5 - Mandatory                    You must not commit another federal, state or local crime.                            07/18/2021
                       Case 4:15-cr-00178-BSM Document 59 Filed 08/31/21 Page 3 of 5
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                 Judgment - Page   -=3-    of   5
DEFENDANT: TERRY RONNELL COLEMAN
CASE NUMBER: 4:15-CR-00178-BSM-1


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
THREE (3) MONTHS




     •     The court makes the following recommendations to the Bureau of Prisons:




     lit   The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                        a.m.      •    p.m.   on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL



                                                                              By---------------------
                                                                                           DEPUTY UNITED STATES MARSHAL
                        Case 4:15-cr-00178-BSM Document 59 Filed 08/31/21 Page 4 of 5
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 2A - Imprisonment
                                                                                         Judgment-Page   _4_ of _ _5~_
 DEFENDANT: TERRY RONNELL COLEMAN
 CASE NUMBER: 4:15-CR-00178-BSM-1

                                         ADDITIONAL IMPRISONMENT TERMS
1. You must participate in a substance abuse treatment program under the guidance and supervision of the probation
office. The program may include drug and alcohol testing, outpatient counseling, and residential treatment. You must
abstain from the use of alcohol during treatment. You must pay for the cost of treatment at the rate of $10 per session, with
the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are
financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

2. You must participate in a mental health treatment program under the guidance and supervision of the probation office.
You must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month,
based on ability to pay as determined by the probation office. In the event you are financially unable to pay for the cost of
treatment, the co-pay requirement will be waived.
                   Case 4:15-cr-00178-BSM Document 59 Filed 08/31/21 Page 5 of 5
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                 Judgment-Page ___5._ of          5
DEFENDANT: TERRY RONNELL COLEMAN
CASE NUMBER: 4:15-CR-00178-BSM-1
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 NONE




                                                  MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     • You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
